DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 and 11 in the reply filed on 02/06/21 is acknowledged.  The traversal is on the ground(s) that the analysis does not conform to requirements of PCT Rule 13.1 which requires establishing whether there is a special technical feature common to the claims and thus the absence of a feature per se cannot establish a lack of unity of invention, unless the feature is absent is the only special technical feature.  This is not found persuasive because as stated in the restriction mailed 12/28/2020 under Rule 13 Applicant is entitled to one product, one method of making and one method of using.  In the instant case the two different recited methods are both directed to methods of use which have different purposes, different method steps and different outcomes and thus the applicant is only entitled to one of the methods of use.  Further, it is noted that the detection of the marker by test strip is known in the art and thus is not a special technical feature (see rejections below).
The requirement is still deemed proper and is therefore maintained.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


 Claims 1-4, 6-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Eberhard (WO 2002/023198) (English machine translation provided) (WO 2002/023198 corresponds to EP1315973 – see first page provide in IDS submitted 07/21/2020) in view of Bauer et al (US 6,699,722).
Eberhard discloses a method to determine the free binding capacity (relative binding capacity) of a protein such as albumin (e.g. page 3, Eng. Translation).  Eberhard discloses providing a solution with a defined amount of the test albumin and a solution with the same amount of a reference albumin (pages 3-4, Eng. Translation).  Eberhard discloses adding a marker substance with binds to the protein and adding an amount in which bindings sites for the marker are saturated (pages 3-4, Eng. Translation).  Eberhard discloses incubating the solutions and markers and separating the complexes from the solutions and detecting the presence or absence of the marker and determining the binding capacity of the albumin (e.g. pages 3-4, Eng. Translation).  Eberhard discloses markers for albumin which bind to sites I or II of the albumin and 
Eberhard differs from the instant invention in failing to teach the unbound marker is detected by a test strip.
Bauer et al teaches that it is known and conventional in the art that diazepam can be detected by a test strip (col 4, line 1 – col 5, line 25, col 5, lines 54-60, col 26, line 57 – col 28, line 30).  Bauer et al discloses that this test strip provides for a sensitive, rapid and single step method to detect and quantify both large and small analytes at low concentrations (e.g. col 3, line 42- line 55).  Bauer et al teaches that the test strip can detect analyes at a concentration as low as ng/ml (predetermined detection limit) (col 3, lines 40-41).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate a test strip such as taught by Bauer et al for the detection of diazepam in the method of Eberhard because Bauer et al shows that it is known and conventional in the art and provides a sensitive, rapid and single step method to detect and quantify both large and small analytes at low concentrations.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable 
With respect to claims 4 and 6 as currently recited Bauer et al teaches that the test strip can detect analyes at a concentration as low as ng/ml (predetermined detection limit) (col 3, lines 40-41) and since the combination of Eberhard and Bauer et al teach the detection of the same marker (analyte) with a test strip consonant to the instantly recited claims it is deemed that the predetermined detection limit for albumin binding marker is at least 100 ng/ml.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Eberhard in view of Bauer et al as applied to claims 1-4, 6-8 and 11 above, and further in view of Feldman et al (US 8,080,153).
See above for the teachings of Eberhard and Bauer et al.
Eberhard and Bauer et al differ from the instant invention in failing to teach a plurality of test strips used for different markers.
Feldman et al teaches that it is known and conventional in the art warfarin can be detected with the use of a test strip and also teaches that it is known and conventional in the art that more than one analyte can be detected by using a plurality of test strips (e.g. col 5, lines 1-25).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to also incorporate the detection of warfarin and a test strip for the .

 Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Gokhan (US 2010/0068826) teaches that it is known and conventional to utilize a plurality of test strip to detect different analytes of interest (e.g. para 0042).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GARY COUNTS/Primary Examiner, Art Unit 1641